Title: To Thomas Jefferson from George Hay, 1 September 1807
From: Hay, George
To: Jefferson, Thomas


                        
                            Sir;
                            
                            Richmond. Sept: 1. 1807.
                        
                        The papers, I presume, have already informed you of the motion to stop the examination of the witnesses
                            against Burr. The Court yesterday pronounced its opinion, & have decided that no farther evidence shall be received.
                            They expressly declared that the transactions and assemblage at Blannerhassett’s island, did not amount to an overt act of
                            levying war. This decision protects the whole party from a prosecution for treason in the State of Virginia. What course
                            we shall now pursue is the subject of our deliberations: the question is whether we shall proceed to the trial of the
                            misdemeanor, or move for his Commitment for treason at the mouth of Cumberland, and his transmission to Kentucky for
                            trial.– We must decide in an hour: if the latter course is adopted, the prosecution for the misdemeanor must be abandoned.
                        The opinion of the C. Justice is too voluminous to be generally read, and on the great question about the
                            overt act of levying war too obscure and perplexed to be understood. The explanation of the opinion of the S: Court in the
                            Case of Bollman & Swartwout, renders it very difficult to comprehend what was before perfectly intelligible.—
                        If I can find time, I will lay before the public, an exposition of the principles relied on in opposition to
                            the motion, which every man who can read shall understand.
                        Wert is sick, my strength and flesh are declining, & every body almost complains except Luther Martin. His
                            speech lasted 14 hours, and does not appear to have had the slightest effect even on his voice.— I believe that the Judge
                            by cutting off all the trials for treason has saved my life.—
                        With the highest respect.
                        
                            Geo Hay.
                        
                    